Exhibit 10.2

AGREEMENT FOR PRODUCT PURCHASES

THIS AGREEMENT for Product Purchases (this “Agreement”), executed as of this
1st day of December, 2006, is made by and between MWI Veterinary Supply Co.,
located at 651 S. Stratford Dr., Suite 100, Meridian, ID 83642 (“MWI”) and
Medical Management International, Inc., dba Banfield, The Pet Hospital®, located
8000 NE Tillamook Street, Portland, OR 97213 (“Banfield”).  The parties agree to
the following:


1.                                      PRODUCT PRICING.

MWI will invoice products to Banfield at prices equal to MWI’s ** or **,
whichever is lower.  MWI’s ** is the ** for each particular product based on all
of the ** for each particular product and the related ** of each ** from the
**.  As an example, for Product A if MWI has **, and MWI ** units ** $**, **
units ** $** and **, then MWI’s ** would equal **.


2.                                      SPECIAL INVENTORY PROVISION.

In the event that Banfield should stop purchasing or convert away from any
inventory items that are Banfield branded or that are otherwise unique to
Banfield, Banfield agrees to purchase or cause the respective manufacturer to
restock MWI’s remaining inventory of these products with no penalty to MWI.  MWI
will provide to Banfield each ** a report listing all items that are stocked
exclusively for Banfield, including on-hand quantities. MWI will not hold
Banfield responsible for items stocked that are also sold to MWI’s core
customers in sufficient quantities such that the excess inventory could be sold
by MWI within **.


3.                                      FREIGHT.

On all sales, title and risk of loss will pass upon delivery of the goods to the
Banfield hospital or other destination.  MWI will make arrangements for
transportation of all goods to the ordering hospital by carriers approved by
Banfield.  ** will pay the carriers.  All goods will be shipped by next-day
ground transportation if available from an MWI warehouse.  If next-day ground
transportation is not available, MWI will utilize such alternative as is
approved by Banfield.  MWI will charge Banfield freight expense ** for
merchandise shipped by MWI.  The **, will be equal to the **.  Actual freight
costs will include ** (based on the maintenance of at least ** by MWI); and will
reflect the ** by MWI; provided, however, that ** will be included to the extent
they result from ** by a mode of transportation or carrier other than those
specified above without the approval of Banfield.  Banfield and MWI will develop
a plan to limit shipments from MWI secondary warehouses to the greatest extent
possible in order to reduce the related freight expense.  MWI will maintain
complete records of all freight costs and will make such records available for
audit by Banfield at any time upon no less than 72 hours prior written notice
from Banfield.  MWI and Banfield will regularly review freight companies,
contracts, delivery methods and processes in an effort to reduce delivery costs
to Banfield.


4.                                      PAYMENT TERMS.

MWI will extend payment terms to Banfield of net ** from invoice date.  When
using the consolidated invoice download, the invoice date will be considered to
be the date of the


--------------------------------------------------------------------------------


consolidated invoice weekly report.  Banfield may prepay for purchases by
issuing a payment to MWI for approximately ** days of purchases.  **.  **.  
Banfield and MWI will review and true up Banfield’s account once each month by
an additional payment from Banfield if the prepayment was less than the actual
invoice total and by a refund to Banfield if the prepayment exceeded the actual
invoice total.  Banfield also agrees to make all payments via electronic funds
transfer.


5.                                      PROVISIONS REGARDING DELIVERY.

Unless otherwise requested by Banfield, all orders other than opening orders and
resets will be delivered directly to the ordering hospital.  ** hospital orders
will be transmitted to MWI on ** ** and deliveries will be made on **, if next
day ground transportation is available, otherwise on **.  MWI will send to
Banfield each ** a report listing hospitals that did not submit ** orders on
schedule.  In order to ensure that orders are properly received by the hospitals
(e.g. that goods requiring refrigeration are promptly placed into a
refrigerator), MWI will be responsible for seeing that all orders (other than
the opening order) are delivered when the hospital is open and a hospital team
member is available to receive the order, provided that MWI is given the current
operating hours for all such hospitals on a current basis.  In order to permit
Banfield to schedule the activities of its opening team, MWI will be responsible
for seeing that opening orders are delivered on or before the date specified by
Banfield, provided such date is specified no less than ** business days in
advance.

MWI will use its reasonable best efforts to ship products with no less than **
remaining before the expiration or “out-of-code” date on any product, and will
not in any case ship products with less than ** dating on any “new-hospital
opening” order.

MWI will, within **business days of each month-end, provide to Banfield the **.


6.                                      **.

**.


7.                                      TERM.

This Agreement shall be effective December 1, 2006 through November 30, 2009
(the “Initial Term”).  During the final 90 days of the Initial Term, MWI and
Banfield will analyze the fiscal results of the prior three years and agree upon
any revisions to the pricing or other aspects of this Agreement (the “Review
Period”).  During this time, Banfield and MWI will discuss and assess options to
reduce costs to Banfield.  If the parties reach agreement in writing upon any
adjustment to pricing or other provisions of this Agreement during the Review
Period, then the term of this Agreement will continue for an additional 12
months from the end of the Initial Term.  If, before or during the first 30 days
of the Review Period either party communicates a concern or required revision in
writing and a resolution is not achieved to the mutual satisfaction of both
parties during the Review Period, this Agreement shall terminate at the end of
the Initial Term.  If no such communications are set forth in writing, before or
during the first 30 days of the Review Period, this Agreement will automatically
renew for an additional 12 months from

2


--------------------------------------------------------------------------------


the end of the Initial Term.  This process will continue year after year, unless
MWI and Banfield cannot reach agreement during any Review Period.


8.                                      TERMINATION.

Notwithstanding anything in Section 7 hereof, either party may terminate this
Agreement at any time, whether during or after the Initial Term, with or without
cause, provided that Banfield will give MWI at least one hundred fifty (150)
days prior written notice if Banfield elects to terminate and MWI will give
Banfield at least one hundred fifty (150) days prior written notice if MWI
elects to terminate.  Upon termination of this Agreement, any and all rights and
obligations of the parties under this Agreement will terminate, provided that
all rights, obligations or liabilities accrued hereunder prior to termination,
and all rights or obligations which by their nature or express duration extend
beyond the termination of this Agreement, will survive termination and continue
in effect indefinitely or for that express duration.


9.                                      DISCLAIMER AND LIMITATION OF WARRANTIES
AND REMEDIES.


9.1                               LIMITED WARRANTY.  THERE ARE NO WARRANTIES
THAT EXTEND BEYOND THE DESCRIPTION ON THE FACE OF THIS LIMITED WARRANTY.  MWI
MAKES NO WARRANTIES EITHER EXPRESS OR IMPLIED REGARDING TITLE, QUALITY OR
CONFORMITY OF THE PRODUCTS, INCLUDING WITHOUT LIMITATION NO IMPLIED WARRANTY OF
MERCHANTABILITY, NO IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AND NO
IMPLIED WARRANTY ARISING FROM ANY COURSE OF DEALING, USAGE OF TRADE OR
ADVERTISING, EXCEPT THE FOLLOWING EXPRESS WARRANTIES WITH RESPECT TO ALL GOODS
SOLD BY MWI AND PAID FOR BY BANFIELD:  (1) THE TITLE CONVEYED IS GOOD, AND ITS
TRANSFER RIGHTFUL, (2) THE PRODUCTS SHALL BE DELIVERED FREE OF ANY SECURITY
INTEREST, LIEN OR ENCUMBRANCE, (3) THE PRODUCTS DELIVERED WILL CONFORM TO THE
DESCRIPTION, GRADE AND CONDITION OF THE PRODUCTS INVOICED, AND (4) ALL PRODUCTS
WILL BE FREE AND CLEAR OF ANY DEFECTS ARISING FROM THE FAILURE OF MWI TO
PROPERLY HANDLE AND STORE SUCH PRODUCTS OR FROM ANY OTHER CAUSE WHILE SUCH
PRODUCTS ARE IN MWI’S POSSESSION OR CONTROL OR IN THE POSSESSION OR CONTROL OF
ANY CARRIER TRANSPORTING THE GOODS FROM MWI TO BANFIELD.


9.2                               REMEDIES.  BANFIELD’S EXCLUSIVE REMEDY FOR
BREACH OF WARRANTY IS TO RETURN THE PRODUCTS (AT MWI’S EXPENSE) FOR REFUND OF
THE PURCHASE PRICE, OR REPAIR OR REPLACEMENT OF THE NONCONFORMING PRODUCTS.  MWI
HAS THE EXCLUSIVE RIGHT TO SELECT THE REMEDY.  NEITHER PARTY SHALL HAVE ANY
LIABILITY TO THE OTHER FOR INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES.


9.3                               MANUFACTURER’S WARRANTY.  THE MANUFACTURER OF
THE PRODUCTS MAY PROVIDE ITS OWN WARRANTY.  ALL SUCH WARRANTIES WILL BE PASSED
ON TO BANFIELD TO THE FULLEST EXTENT ALLOWED.  MWI DOES NOT REPRESENT OR WARRANT
THE EXISTENCE OR SCOPE OF MANUFACTURER’S WARRANTY.


10.                               CONFIDENTIAL INFORMATION.

Except for any disclosure required by law, each party agrees to retain all
confidential information received from the other party in confidence, not to
disclose any such information to any other person, and not to use any such
information for its own benefit, to the other party’s detriment or for any
purpose other than in furtherance of this Agreement.  All information which
either party and any of its agents receives at any time from the other party or
any of its agents shall be deemed confidential and subject to the provisions of
this Section 10, whether the information

3


--------------------------------------------------------------------------------


shall be received orally, in writing, visually, by inspection of documents,
products or processes, by electronic transmission, or in any other form or
manner, excepting only information which the recipient establishes was generally
available to the public at the time of disclosure or subsequently became
generally available to the public other than as a result, directly or
indirectly, of disclosure by the recipient or its agents.  Information shall be
confidential and shall be subject to this Section 10 whether or not it is marked
or designated “confidential” at the time of disclosure.  Notwithstanding the
provisions above, the recipient may disclose confidential information to its
agents only to the limited extent necessary to carry out this Agreement and
maintain the business relationship.  The recipient shall be fully responsible
for any use or disclosure of confidential information by any of its agents in
violation of this Section 10.


11.                               RETURN GOODS POLICY.

As a channel of distribution, MWI generally follows the Return Goods Policy of
each manufacturer whose goods MWI distributes.  If products are ordered in error
by a Banfield Hospital, they may be returned, if in saleable condition, without
penalty.  In most instances, such product can be returned via commercial carrier
with the freight cost paid by Banfield.  If products are shipped in error by
MWI, they may be returned without penalty, MWI will pay the freight costs.


12.                               FORCE MAJEURE.

In the event MWI shall be unable or fail at any time to supply, or Banfield
shall be unable or fail at any time to take and purchase, any product to be sold
and purchased hereunder in consequence of fire, explosion, accident, earthquake,
flood, drought, embargo, war (whether or not declared), riot, terrorist attack,
governmental act, delay or failure of carriers, Acts of God, or any other
contingency or delay or failure or cause beyond the control of the party
affected, excluding economic conditions affecting either party, MWI shall not be
liable to Banfield for failure to supply the product, nor shall Banfield be
liable to MWI for failure to take or purchase the product, during the period of
such disability or failure.


13.                               NOTICES.

Any notice or demand given by either party to the other shall be in writing and
shall be sent by courier, certified mail, postage prepaid, return receipt
requested, or fax, addressed as follows:

If to MWI:

 

651 S. Stratford Drive, Suite 100

 

If to Banfield:

 

8000 NE Tillamook Street

 

 

Meridian, ID 83642

 

 

 

Portland, OR 97213

 

 

Attn: Director, Banfield Accounts

 

 

 

Attn: Senior Director of Purchasing

 

 

Fax: 208-955-8999

 

 

 

Fax: 503-922-6147

 

 

 

 

 

 

 

With a copy to:

 

651 S. Stratford Drive

 

With a copy to:

 

Banfield, The Pet Hospital

 

 

Suite 100

 

 

 

8000 NE Tillamook Street

 

 

Meridian, ID 83642

 

 

 

Portland, OR 97213

 

 

Attn: President

 

 

 

Attn: Legal Counsel

 

 

Fax: 208-955-8999

 

 

 

Fax: 503-922-6112

 

Notice sent by courier shall be deemed effective upon delivery.  Notice sent by
certified mail shall be deemed effective on the third business day after its
deposit in the U.S. mail.  Notice sent

4


--------------------------------------------------------------------------------


by fax shall be deemed effective upon machine confirmation of receipt.  Either
party may by written notice change its address for purposes of this Agreement.


14.                               ENTIRE AGREEMENT AND MODIFICATIONS.

This Agreement constitutes the entire agreement and understanding of the parties
and supersedes any prior agreements and understandings between the parties with
respect to the specific subject matter hereof.  This Agreement cannot be
modified except in writing signed by both parties.  Furthermore, MWI and
Banfield agree that the waiver of the breach of any term or condition of this
Agreement shall not be deemed to constitute the waiver of any subsequent breach
of the same or any other term or condition.


15.                               GOVERNING LAW.

This Agreement shall be governed by, interpreted, construed, and the respective
rights of the parties hereto determined and all claims and disputes, whether in
tort, contract or otherwise, resolved according to the laws of the State of
Oregon notwithstanding any conflict of law principles to the contrary.  Any
proceeding initiated by MWI arising out of or in connection with this Agreement
will be determined solely by a state or federal court in Multnomah County,
Oregon, and any proceeding initiated by Banfield arising out of or in connection
with this Agreement will be determined fully by a state or federal court located
in Ada County, Idaho, and the parties consent to the jurisdiction of those
courts.


16.                               SUCCESSORS AND ASSIGNMENT.

All of the terms and provisions of this Agreement will be binding on and inure
to the benefit of the parties and their respective successors and assigns.
 Neither party may assign, delegate nor transfer to third parties its rights or
obligations hereunder without the prior written consent of the other party.


17.                               COUNTERPART SIGNATURES.

This Agreement may be executed in counterparts, each of which will be deemed an
original but all of which will constitute one and the same instrument.


18.                               INSURANCE.

MWI will at all times maintain insurance in an amount equal to at least the
replacement cost of all Banfield property held directly or indirectly by MWI. 
MWI will provide Banfield with a certificate of insurance naming Banfield as an
additional insured with respect to such coverage.  Specifically, the certificate
should reference “Property of Others” with the limits and deductibles stated.

5


--------------------------------------------------------------------------------


In witness whereof, the parties have executed this Agreement as of the date
first written above.

MEDICAL MANAGEMENT

 

MWI VETERINARY SUPPLY CO.

INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By

/s/ John Payne

 

 

By

/s/ Jim Cleary

 

 

John Payne

 

 

Jim Cleary

 

Sr. Vice President

 

 

President & CEO

 

Practice Development

 

 

 

 

 

 

 

 

 

By

/s/ Bob Rusunen

 

 

By

/s/ Jim Ross

 

 

Bob Rusunen

 

 

Jim Ross

 

Sr. Director of Purchasing

 

 

Director

 

 

 

 

Business Development, Banfield

 

6


--------------------------------------------------------------------------------